                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 1 of 17 Page ID #:1



                  1        BRANDIE N. CHARLES, Bar No. 188892
                           bcharles@littler.com
                  2        DAVID S. MAOZ, Bar No. 233857
                           dmaoz@littler.com
                  3        LITTLER MENDELSON, P.C.
                           2049 Century Park East
                  4        5th Floor
                           Los Angeles, CA 90067.3107
                  5        Telephone: 310.553.0308
                           Fax No.:    310.553.5583
                  6
                           Attorneys for Defendants
                  7        AMAZON DEVELOPMENT CENTER U.S, INC.,
                           and AMAZON.COM SERVICES LLC (formerly
                  8        known as AMAZON.COM SERVICES, INC.
                           formerly known as GOLDEN STATE FC, LLC)
                  9
               10                                  UNITED STATES DISTRICT COURT
               11                   CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
               12          Daniella Santillan, an individual,         Case No.
               13                           Plaintiff,                ASSIGNED FOR ALL PURPOSES TO
                                                                      JUDGE
               14                 v.
                                                                      DEFENDANTS’ NOTICE TO
               15          Amazon Development Center U.S., Inc.       FEDERAL COURT OF REMOVAL
                           (a Delaware corporation); Amazon.com       OF CIVIL ACTION FROM STATE
               16          Services, Inc. (a Delaware corporation);   COURT
                           Golden State FC, LLC (a Delaware
               17          corporation); and DOES 1 - 50,             [28 U.S.C. §§ 1332, 1441, 1446]
                           inclusive,
               18                                                     Complaint Filed: May 29, 2020
                                           Defendants.                (San Bernardino County Superior
               19                                                     Court)
               20
               21
               22
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                               Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 2 of 17 Page ID #:2



                  1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                  2        CENTRAL          DISTRICT        OF   CALIFORNIA,          PLAINTIFF        DANIELLA
                  3        SANTILLAN AND HER ATTORNEYS OF RECORD:
                  4                PLEASE TAKE NOTICE that Defendants AMAZON DEVELOPMENT
                  5        CENTER U.S, INC. and AMAZON.COM SERVICES LLC (formerly known as
                  6        AMAZON.COM SERVICES, INC. formerly known as GOLDEN STATE FC, LLC)1
                  7        (collectively, “Defendants” or “Amazon”) hereby remove the above-captioned action
                  8        from the Superior Court for the State of California, County of San Bernardino to the
                  9        United States District Court for the Central District of California. This removal is
               10          based on 28 U.S.C. sections 1441 and 1445. This Notice is based upon the original
               11          jurisdiction of this Court over the parties under 28 U.S.C. section 1332(a) and the
               12          existence of complete diversity of citizenship among the parties.
               13                                   STATEMENT OF JURISDICTION
               14                  1.    This Court has original jurisdiction over this action under the diversity of
               15          citizenship statute. See 28 U.S.C. § 1332(a). In relevant part, the diversity statute
               16          grants district courts original jurisdiction over civil actions where the matter in
               17          controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
               18          is between citizens of different states. As set forth below, this case meets all of the
               19          diversity statute’s requirements for removal and is timely and properly removed by the
               20          filing of this Notice. See 28 U.S.C. §§ 1332, 1441(a) and 1446.
               21                                                  VENUE
               22                  2.    This action was filed in the Superior Court for the State of California,
               23          San Bernardino County. Venue properly lies in the United States District Court for
               24          the Central District of California, Eastern Division, pursuant to 28 U.S.C. sections
               25          84(c)(1), 1391(a) and 1441(a).
               26
                           1
               27           Defendant Golden State FC, LLC was dissolved and merged into Defendant
                           Amazon.Com Services, Inc., which in turn was also dissolved and merged into
               28          Amazon.Com Services LLC. See Declaration of Zane Brown, ¶¶ 4-9.
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                     2.
        213.443.4300
                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 3 of 17 Page ID #:3



                  1                              PLEADINGS, PROCESS AND ORDERS
                  2              3.      On May 29, 2020, Plaintiff DANIELLA SANTILLAN (“Plaintiff”) filed
                  3        an unverified Complaint for Damages for violations of the California Fair
                  4        Employment and Housing Act (FEHA) [Government Code §§ 12900-12996] in the
                  5        Superior Court for the State of California, San Bernardino County titled: DANIELLA
                  6        SANTILLAN, Plaintiff, vs. AMAZON DEVELOPMENT CENTER U.S., INC. (a
                  7        Delaware corporation); AMAZON.COM SERVICES, INC. (a Delaware corporation);
                  8        GOLDEN STATE FC, LLC a Delaware limited liability company; and DOES 1 - 50,
                  9        Inclusive, Defendants, Case Number CIVDS2011835 (hereinafter the “Complaint”).
               10          Declaration of David S. Maoz in Support of Defendants’ Notice to Federal Court of
               11          Removal of Civil Action From State Court (“Maoz Decl.”), ¶ 2 at Exhibit A.
               12                4.      Plaintiff’s Complaint asserts five (5) purported causes of action for: (1)
               13          Employment Discrimination [Violation of Government Code §12640(a) – Physical
               14          Disability Discrimination]; (2) Employment Discrimination [Violation of Government
               15          Code §12640(a) – Age Discrimination]; (3) Employment Discrimination [Violation of
               16          Government Code §12940(m)]; (4) Employment Discrimination [Violation of
               17          Government Code §12940(n)]; and, (5) Wrongful Termination in Violation of
               18          California Public Policy (‘Tameny Claim’). Maoz Decl., ¶ 2 at Exhibit A. Plaintiff’s
               19          prayer for relief includes prayers for:
               20                     a. General damages;
               21                     b. Special damages;
               22                     c. Loss of earnings;
               23                     d. Loss of earning capacity;
               24                     e. Attorneys’ fees and costs of suit;
               25                     f. Prejudgment interest; and
               26                     g. Punitive and exemplary damages.
               27          See Compl., Prayer for Relief, ¶¶ 1-7.
               28                5.      On May 29, 2020, along with the Complaint (Exhibit A), Plaintiff filed a
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   3.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 4 of 17 Page ID #:4



                  1        Summons, and Civil Case Cover Sheet. Maoz Decl., ¶ 3, at Exhibits B - C.
                  2              6.     On July 6, 2020, a Notice of Trial Setting Conference scheduling a trial
                  3        setting conference and assigning the matter to the Honorable Judge Thomas S. Garza
                  4        in Department S27, were issued by the Clerk of the Court. Maoz Decl., ¶ 4, Exhibit
                  5        D.
                  6              7.     On March 26, 2020, Plaintiff submitted a Certificate of Assignment via
                  7        fax with the Court. Maoz Decl., ¶ 5, Exhibit E.
                  8              8.     On July 22, 2020, Plaintiff served on Defendant Amazon Development
                  9        Center U.S., Inc. the Complaint (Exhibit A); Summons and Civil Case Cover Sheet
               10          (Exhibits B - C); a Notice of Trial Setting Conference (Exhibit D); and, a Certificate
               11          of Assignment (Exhibit E). Maoz Decl., ¶ 6.
               12                9.     On August 3, 2020, the Court, on its own motion, rescheduled the Trial
               13          Setting Conference of November 30, 2020 at 9:30a to December 3, 2020 at 9:30a.
               14          Maoz Decl., ¶ 7, Exhibit F.
               15                10.    On August 20, 2020, Defendants filed an answer to Plaintiff’s complaint
               16          in the San Bernardino County Superior Court. Maoz Decl., ¶ 8, Exhibit G.
               17                11.    To Defendant’s knowledge, no further process, pleadings, or orders
               18          related to this case have been filed in the Superior Court for the State of California,
               19          San Bernardino County or served by any party other than as described above. Maoz
               20          Decl., ¶ 8. The Attachment of Exhibits “A” through “G” satisfies the requirements of
               21          28 U.S.C. section 1446(a). See Maoz Decl., ¶¶ 1-9.
               22                                 INDIVIDUAL & DOE DEFENDANTS
               23                12.     No individual defendants are named in this action. Defendants are
               24          informed and believe that none of the Doe defendants in this case have been identified
               25          or served. As such, they need not join or consent in this Notice of Removal and are to
               26          be disregarded for the purpose of removal. 28 U.S.C. § 1441(a); Salveson v. Western
               27          States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir. 1984) (named defendants not
               28          yet served in state court action need not join in notice of removal).
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  4.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 5 of 17 Page ID #:5



                  1                                    TIMELINESS OF REMOVAL
                  2              13.     This Notice of Removal is timely. Under 28 U.S.C. § 1446(b), the
                  3        notice of removal of a civil action must be filed within 30 days after service of the
                  4        summons and complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526
                  5        U.S. 344, 354 (1999) (the 30-day removal period runs from the service of the
                  6        summons and complaint; receipt of summons and complaint is insufficient to trigger
                  7        removal period). On July 22, 2020, the Complaint and Summons were served on
                  8        Defendant Amazon Development Center U.S. As Defendant filed this Notice of
                  9        Removal within 30 days of service of the Summons and Complaint, this Notice of
               10          Removal is timely as a matter of law.
               11                                      DIVERSITY JURISDICTION
               12                14.     The diversity of citizenship statute provides in pertinent part that “[t]he
               13          district courts shall have original jurisdiction of all civil actions where the matter in
               14          controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
               15          is between– (1) citizens of different States . . . .” 28 U.S.C. § 1332(a).
               16                15.     “Any civil action” commenced in state court is removable if it might
               17          have been brought originally in federal court. See 28 USC § 1441(a). Any case that
               18          could have been commenced in federal court based on diversity of citizenship can be
               19          removed from state court on this ground. See 28 U.S.C. § 1441(b). In order to
               20          remove a case to federal court on diversity grounds, two basic elements must be
               21          satisfied: (1) complete diversity must exist between the parties, i.e., Plaintiff and
               22          Defendants must be “citizens” of different states; and (2) the amount in controversy
               23          must exceed $75,000. See 28 U.S.C. § 1332.
               24                16.     This action is a civil action over which this Court has original
               25          jurisdiction under 28 U.S.C. § 1332 and which may be removed to this Court by
               26          Defendants pursuant to 28 U.S.C. § 1441(a) based on the existence of complete
               27          diversity of citizenship between the real parties to this action and on the fact that the
               28          amount in controversy exceeds $75,000, as set forth below.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   5.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 6 of 17 Page ID #:6



                  1              A.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.
                  2                     Plaintiff Is A Citizen Of The State Of California.
                  3              17.     Diversity of citizenship exists so long as no plaintiff is a citizen of the
                  4        same state as any defendant at the time the action was filed and at the time of removal.
                  5        For diversity purposes, a person is a “citizen” of the state in which he or she is
                  6        domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); see
                  7        also LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at
                  8        the time the lawsuit is filed); Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8,
                  9        10 (1st Cir. 1991). A person’s domicile is the place he or she resides with the
               10          intention to remain, or to which he or she intends to return. See Kanter v. Warner–
               11          Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
               12                18.     At the time Plaintiff commenced this action and at the time of removal,
               13          Plaintiff was a citizen of the State of California. Plaintiff alleges that she was at all
               14          relevant times a resident of the County of Riverside. Compl., ¶ 17; Lew v. Moss, 797
               15          F.2d 747, 751 (9th Cir. 1986) (residency can create a rebuttable presumption of
               16          domicile supporting diversity of citizenship); State Farm Mut. Auto. Ins. Co. v. Dyer,
               17          19 F.3d 514, 519-20 (10th Cir. 1994) (allegation by party in state court complaint of
               18          residency “created a presumption of continuing residence in [state] and put the burden
               19          of coming forward with contrary evidence on the party seeking to prove otherwise”);
               20          see also Smith v. Simmons, 2008 U.S. Dist. LEXIS 21162, *22 (E.D. Cal. 2008) (place
               21          of residence provides “prima facie” case of domicile). Thus, Plaintiff, by her own
               22          admission, is a citizen of the State of California.
               23                       None of the Named Defendants Are Citizens Of The State Of
               24                       California.
               25                19.     For purposes of Section 1332, a corporation is deemed to be a citizen of
               26          any State by which it has been incorporated and of the State where it has its principal
               27          place of business. See 28 U.S.C. § 1332(c)(1). As clarified by the United States
               28          Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181; 175 L. Ed. 2d
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   6.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 7 of 17 Page ID #:7



                  1        1029 (2010), “the phrase ‘principal place of business’ in § 1332(c)(1) refers to the
                  2        place where a corporation’s high level officers direct, control, and coordinate the
                  3        corporation’s activities, i.e., its ‘nerve center,’ which will typically be found at its
                  4        corporate headquarters.” Id. at 80.
                  5              20.       In the case of a limited liability company, the court should consider the
                  6        citizenship of each member or owner of the company. See, e.g., Johnson v. Columbia
                  7        Props. Anchorage, L.P., 437 F.3d 894, 899 (9th Cir. 2006) (“like a partnership, an
                  8        LLC is a citizen of every state in which its owners/members are citizens.”)
                  9              21.       Defendants Amazon Development Center U.S., Inc., Amazon.Com
               10          Services, Inc., and Golden State FC, LLC, and Amazon.Com Services LLC, are not
               11          states, state officials, or any other type of governmental entities. Declaration of Zane
               12          Brown in Support of Defendants’ Notice of Removal to Federal Court (“Brown
               13          Decl.”), ¶ 2.
               14                22.       Defendant Amazon Development Center U.S.            Defendant Amazon
               15          Development Center U.S., Inc. is an employer of Amazon Web Service-related
               16          research and development employees in the U.S. Brown Decl., ¶ 3. Defendant
               17          Amazon Development Center U.S. is incorporated under the laws of the State of
               18          Delaware and maintains a principal place of business in Seattle, Washington. Id. Key
               19          executives of Amazon Development Center U.S., including all of its directors and
               20          most of its officers, are based out of its Seattle, Washington corporate headquarters.
               21          Id. Seattle, Washington is also where Defendant Amazon Development Center U.S.’s
               22          centralized administrative functions and operations are based, and it is the actual
               23          center of direction, control, and coordination for its operations.       Id.   Under the
               24          applicable standard, Amazon Development Center U.S.’s principal place of business
               25          is indisputably located in Seattle, Washington.           Therefore, its citizenship is
               26          Washington and Delaware.
               27                23.       Amazon.Com      Services    LLC.    Amazon.Com      Services    LLC    is
               28          incorporated under the laws of the State of Delaware and maintains a principal place
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                    7.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 8 of 17 Page ID #:8



                  1        of business in Seattle, Washington.             Brown Decl., ¶ 4. Key executives of
                  2        Amazon.Com Services LLC, including all of its directors and most of its officers, are
                  3        based out of its Seattle, Washington corporate headquarters. Id. Seattle, Washington
                  4        is also where Amazon.Com Services LLC’s centralized administrative functions and
                  5        operations are based, and it is the actual center of direction, control, and coordination
                  6        for its operations. Id. Under the applicable standard, Amazon.Com Services LLC’s
                  7        principal place of business is indisputably located in Seattle, Washington. Therefore,
                  8        its citizenship is Washington and Delaware.
                  9              24.       Defendant Amazon.Com Services, Inc.        Defendant      Amazon.Com
               10          Services, Inc. was incorporated under the laws of the State of Delaware. Brown Decl.,
               11          ¶ 5. Defendant Amazon.Com Services, Inc.’s principal place of business is Seattle,
               12          Washington. Id. Key executives of Amazon.Com Services, Inc., including all of its
               13          directors and most of its officers, were based out of its Seattle, Washington corporate
               14          headquarters.     Id. Seattle, Washington is also where Defendant Amazon.Com
               15          Services, Inc.’s centralized administrative functions and operations were based, and it
               16          was the actual center of direction, control and coordination for its operations. Id.
               17          Under the applicable standard, Amazon.Com Services, Inc.’s principal place of
               18          business was indisputably located in Seattle, Washington. Therefore, its citizenship is
               19          Washington and Delaware. Defendant Amazon.Com Services, Inc. has dissolved,
               20          ceased operations and its business registration in California was cancelled as of
               21          January 10, 2020. Id. Brown Decl., ¶ 5, Exhibit “A.”
               22                25.    Defendant Amazon.Com Services, Inc. merged into Amazon.com
               23          Services LLC effective December 31, 2019. Brown Decl., ¶ 6. As explained above,
               24          Amazon.Com Services LLC is a corporation incorporated in Delaware. Id. Also as
               25          explained above, Amazon.Com Services, LLC, maintains its principal place of
               26          business in Seattle, Washington.     Id.    Therefore, because Amazon.Com Services
               27          LLC’s citizenship is Delaware and Washington, and it was the successor to
               28          Amazon.Com Services, Inc., Amazon.Com Services, Inc.’s citizenship has at all
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                    8.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                            Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 9 of 17 Page ID #:9



                  1        relevant times been a Delaware and Washington. Id.
                  2              26.      Defendant Golden State FC, LLC. Defendant Golden State FC, LLC
                  3        was formed on December 22, 2011 as a limited liability company organized and
                  4        incorporated under the laws of the State of Delaware, with its principal place of
                  5        business in Seattle, Washington. Brown Decl., ¶ 7. Defendant Golden State FC,
                  6        LLC’s corporate decisions, including operational, executive, administrative, and
                  7        policymaking decisions were made in Seattle, Washington, even though it conducted
                  8        business in California. Id. Defendant Golden State FC, LLC has dissolved, ceased
                  9        operations and its business registration in California was cancelled as of January 8,
               10          2019. Id., Exhibit “B.”
               11                27.      Defendant Golden State FC, LLC merged into Amazon.com Services,
               12          Inc. effective January 1, 2019. Brown Decl., ¶ 8. As explained above, Amazon.Com
               13          Services, Inc. was a corporation incorporated in Delaware. Id. Also as explained
               14          above, Amazon.Com Services, Inc., maintained its principal place of business in
               15          Seattle, Washington.       Id.    Therefore, because Amazon.Com Services, Inc.’s
               16          citizenship is Delaware and Washington, and it was the sole member of Golden State
               17          FC, Golden State FC’s citizenship has at all relevant times been Delaware and
               18          Washington. Id.
               19                28.      Defendants Does 1 through 50 are fictitious. The Complaint does not
               20          set forth the identity or status of any said fictitious defendants, nor does it set forth any
               21          charging allegation against any fictitious defendants. Pursuant to section 1441(a), the
               22          citizenship of defendants sued under fictitious names must be disregarded for the
               23          purposes of determining diversity jurisdiction and cannot destroy the diversity of
               24          citizenship between the parties in this action. Newcombe v. Adolf Coors Co., 157 F.3d
               25          686, 690-91 (9th Cir. 1998).
               26                29.      Based on the foregoing, diversity is established between Plaintiff and
               27          Defendants because Plaintiff and all Defendants are citizens of different states.
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                    9.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 10 of 17 Page ID #:10



                  1              B.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.
                  2              30.     Defendants need only show by a preponderance of the evidence (that it
                  3        is more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
                  4        minimum. Sanchez v. Monumental Life Ins. Co, 102 F.3d 398, 403-04 (9th Cir.
                  5        1996). Further, the U.S. Supreme Court has held under 28 U.S.C. § 1446(a), a
                  6        defendant seeking to remove a case to federal court need only file “a notice of
                  7        removal ‘containing a short and plain statement of the grounds for removal.’” Dart
                  8        Cherokee Basin Operating Co. LLC v. Owens, 135 S. Ct. 547, 553 (2014). The Court
                  9        held that this language tracks the general pleading requirement stated in Rule 8(a) of
               10          the Federal Rules of Civil Procedure, and that “[a] statement ‘short and plain’ need
               11          not contain evidentiary submissions.” Id. at 551, 553. Defendants need to only
               12          plausibly allege that the amount in controversy exceeds $75,000. Id. (“the defendant’s
               13          amount-in-controversy allegation should be accepted when not contested by the
               14          plaintiff or questioned by the court”). Here, the Court can reasonably ascertain from
               15          the Complaint and its Prayer for Relief that the amount in controversy exceeds
               16          $75,000. See Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir.
               17          1997) (“The district court may consider whether it is facially apparent from the
               18          complaint that the jurisdictional amount is in controversy.” (internal citations and
               19          quotations omitted)).
               20                31.     Plaintiff’s Complaint does not specify the amount that she seeks to
               21          recover from Defendants in this action. Plaintiff’s Complaint seeks damages for
               22          general and special damages, punitive damages, attorneys’ fees and costs of suit. See
               23          Prayer for Relief, ¶¶ 1-7. Although Defendants deny that they should be liable for the
               24          damages alleged in Plaintiff’s Complaint, for purposes of determining whether the
               25          minimum amount in controversy has been satisfied, the Court must presume that
               26          Plaintiff will prevail on each and every one of her claims. Kenneth Rothschild Trust v.
               27          Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002).
               28                32.     The ultimate inquiry is the amount that is put “in controversy” by
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                10.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 11 of 17 Page ID #:11



                  1        Plaintiff’s Complaint, and not how much, if anything, Defendants will actually owe.
                  2        Rippee v. Boston Market Corp., 408 F.Supp.2d 982, 986 (S.D. Cal. 2005); see also
                  3        Schere v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 399 (2d Cir.
                  4        2003) (recognizing that the ultimate or provable amount of damages it not what is
                  5        considered in the removal analysis; rather, it is the amount put in controversy by the
                  6        plaintiff’s complaint).
                  7              33.     Defendants deny the validity and merits of Plaintiff’s claims, the legal
                  8        theories upon which they are purportedly based, and the claims for monetary and
                  9        other relief that flow from them. Nevertheless, the amount in controversy as alleged
               10          by Plaintiff far exceeds the sum of $75,000.
               11                Lost Earnings and Benefits.
               12                34.     Plaintiff seeks recovery of economic losses, alleging that as a result of
               13          Defendants’ conduct she “has suffered and continues to suffer substantial losses in
               14          income, earnings, and benefits and has been damaged in his capacity to earn a salary,
               15          and she has lost and will continue to lose employment benefits,” and states that she
               16          seeks loss of wages and benefits. Complaint, ¶¶ 28, 36, 43, 50; Prayer for Relief, ¶ 1-
               17          2. Plaintiff was formerly employed by Amazon as a Fulfillment Associate, making
               18          $12.75 per hour. Declaration of Sara Martinez in Support of Defendants’ Notice of
               19          Removal (“Martinez Decl.”), ¶ 3. Plaintiff alleges that her employment ended on June
               20          11, 2018. Complaint, ¶ 10. In 2017, the last full year Plaintiff worked for Amazon,
               21          she earned a total of $23,802.76, exclusive of health and welfare benefits and without
               22          quantifying Plaintiff’s alleged loss of future employment and/or promotional
               23          opportunities. Martinez Decl.”, ¶ 3. Although Defendants deny Plaintiff is entitled to
               24          recover any damages, assuming arguendo Plaintiff was to recover alleged lost income
               25          for the equivalent of two to three years of earnings, which is a conservative estimate
               26          (as presently, Plaintiff has already incurred more than two years of lost earnings, and
               27          even an expeditious trial will lead to three years of lost income by the time it occurs),
               28          Plaintiff could recover $47,605.52 to 71,408.28 in back pay.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 11.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 12 of 17 Page ID #:12



                  1              35.     In addition, Plaintiff seeks future damages or front pay as a result of the
                  2        alleged wrongs by Defendants. Front pay awards in California frequently span a
                  3        number of years. See Smith v. Brown-Forma Distillers Corp., 196 Cal.App.3d 503,
                  4        518 (1989) (front pay until mandatory retirement age reached); Rabago-Alvarez v.
                  5        Dart Indus., Inc., 55 Cal.App.3d 91, 97-98 (1976) (four years). Even conservatively
                  6        estimating that Plaintiff seeks front pay benefits for only one year, the amount of
                  7        future income in controversy in this case would total at least an additional
                  8        $23,802.76.
                  9              36.     Thus, Plaintiff could recover approximately $71,408.28 to 95,211.04 in
               10          compensatory damages, exclusive of health and welfare benefits. James v. Childtime
               11          Childcare, Inc., 2007 WL 1589543, at *2 n. 1 (E.D. Cal. June 1, 2007) (affirming both
               12          past and future lost wages should be considered); Kroske v. U.S. Bank Corp., 432 F.3d
               13          976, 980 (9th Cir. 2005) (considering past and future wages in determining the
               14          amount in controversy).
               15                General Damages.
               16                37.      The amount in controversy includes claims for general damages,
               17          exclusive of costs and interest. See Ajimatanrareje v. Metropolitan Life Ins. Co., 1999
               18          U.S. Dist. LEXIS 7339 at 4 (N.D. Cal. 1999) (emotional distress damages “may be
               19          considered in the amount in controversy even when not clearly pled in the
               20          complaint.”); Conrad Associates v. Hartford Acc. & Indem. Co., 994 F.Supp. 1196,
               21          1198 (N.D. Cal. 1998); Richmond v. Allstate Ins. Co., 897 F.Supp.447, 450 (S.D. Cal.
               22          1995) (holding same).
               23                38.      Here, Plaintiff alleges that, as a result of Defendants’ alleged unlawful
               24          conduct, she “has suffered and will continue to suffer embarrassment, humiliation,
               25          mental anguish, emotional and physical distress, medical expense, including
               26          psychotherapy…” Complaint ¶¶ 28, 26, 43, 50, 58. Though Defendants dispute that
               27          Plaintiff is entitled to any such award, Plaintiff’s potential recovery of such damages
               28          clearly demonstrates that the jurisdictional prerequisite for removal of this action is
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  12.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 13 of 17 Page ID #:13



                  1        met. See Velez v. Roche, 335 F.Supp.2d 1022, 1038-40 (N.D. Cal. 2004) (surveying
                  2        discrimination cases awarding emotional distress damages and concluding that
                  3        “substantial jury awards of hundreds of thousands of dollars for non-economic
                  4        damages have been upheld where there is evidence . . . that the plaintiff suffered
                  5        heightened mental anguish”); see also Irma Sanchez v. California Dept. of
                  6        Corrections, Case No. 1:12-cv-01835-SAB, 2015 WL 3849673 (E.D. Cal. June 11,
                  7        2015) (jury returning verdict for $550,000 in compensatory damages on plaintiff’s
                  8        discrimination and retaliation claims).
                  9              39.     Similarly, in Kroske, the Ninth Circuit found that the district court’s
               10          conclusion that the plaintiff’s “emotional distress damages would add at least an
               11          additional $25,000 to her claim” was not clearly erroneous, where she had $55,000 in
               12          lost wages, thus satisfying the amount in controversy requirement “even without
               13          including a potential award of attorney’s fees.” Kroske, 432 F.3d at 980.     Based on
               14          the conservative estimate from Kroske, here, Plaintiff could recover emotional distress
               15          damages in an amount of at least $25,000.00, the approximate equivalent of one year
               16          of wages, for her alleged emotional distress.
               17                40.     Based on Plaintiff’s allegations of severe mental anguish due to the
               18          alleged intentional infliction of emotional distress, discrimination and retaliation, it
               19          can be reasonably ascertained that the amount in controversy on Plaintiff’s claim for
               20          emotional distress damages is, at a minimum, $25,000.00.
               21                Punitive Damages.
               22                41.     Plaintiff also seeks an award of punitive damages. See Complaint,
               23          Prayer for Relief, ¶ 3. California law does not provide any specific monetary limit on
               24          the amount of punitive damages which may be awarded under Civil Code section
               25          3294, and the proper amount of punitive damages under California law is based on the
               26          reprehensibility of the defendant’s misdeeds, the ratio between compensatory and
               27          punitive damages, and the ratio between damages and the defendant’s net worth. See
               28          Boyle v. Lorimar Prods., Inc., 13 F.3d 1357 (9th Cir. 1994). Moreover, punitive
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   13.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 14 of 17 Page ID #:14



                  1        damages are included in calculating the amount in controversy. Davenport v. Mut.
                  2        Ben. Health & Acci. Assoc., 325 F.2d 785, 787 (9th Cir. 1963).
                  3               42.   In State Farm v. Campbell, 538 U.S. 408, 425 (2003), the Supreme
                  4        Court ruled that a single-digit ratio (i.e., no more than nine-to-one) was appropriate
                  5        when issuing an award of punitive damages. For instance, in Wysinger v. Auto. Club
                  6        of Southern California, the court upheld punitive damages of $1 million in a
                  7        FEHA discrimination/retaliation case, where the compensatory damages were
                  8        $280,000. Wysinger, 157 Cal.App.4th 413 (2007). There, the Court noted that the
                  9        award was less than four times the amount of compensatory damages, and, as such,
               10          “falls within the range of multipliers that are commonly used to achieve the goals
               11          of punitive damages.” Id. at 428-29.
               12                 43.   Although Defendants vigorously deny Plaintiff’s allegations, if Plaintiff
               13          were to prevail on one of her claims and establish an award under California Civil
               14          Code section 3294, the punitive damages alone could exceed the jurisdictional
               15          minimum.     In Aucina v. Amoco Oil, Co., 871 F.Supp.332 (S.D. Iowa 1994), the
               16          defendant employer established the amount in controversy exceeded the jurisdictional
               17          minimum in a discrimination and wrongful discharge lawsuit where the former
               18          employee asserted claims for lost wages, lost benefits, mental anguish, and punitive
               19          damages. The court noted that “[b]ecause the purpose of punitive damages is to
               20          capture defendant’s attention and deter others from similar conduct,” the plaintiff’s
               21          claim for punitive damages “might alone” exceed the jurisdictional minimum. Id. at
               22          334.    Further, numerous court decisions and jury verdicts demonstrate that
               23          compensatory and punitive damages in excess of $75,000 have been awarded to
               24          individual plaintiffs where, as here, the plaintiff alleges failure disability
               25          discrimination and/or retaliation. See, e.g., Roby v. McKesson Corp., 47 Cal.4th 686
               26          (2009) (affirming punitive damages award of $1.9 million, an amount equivalent to
               27          the compensatory damages award, where plaintiff alleged FEHA claims including
               28          disability discrimination and wrongful termination); McGee v. Tucoemas Federal
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                14.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 15 of 17 Page ID #:15



                  1        Credit Union, 153 Cal.App.4th 1351 (2007)(jury verdict of $1.2 million in punitive
                  2        damages where Plaintiff alleged FEHA claims including disability discrimination).
                  3              44.     Here, again assuming Plaintiff were to recover punitive damages in an
                  4        amount approximately equal to one year of her alleged compensatory damages,
                  5        Plaintiff would recover an additional $25,000 for her alleged punitive damages.
                  6              45.    Thus, based on the combined total of Plaintiff’s lost wages, emotional
                  7        distress damages, and potential punitive damages alone, it can be reasonably
                  8        ascertained that the amount in controversy is well in excess of $75,000.
                  9              Attorneys’ Fees.
               10                46.     Plaintiff also seeks attorneys’ fees. Compl., Prayer for Relief, ¶ 4. It is
               11          well-settled that, when authorized by statute, attorneys’ fees are to be included in the
               12          calculation of the amount of Plaintiff’s claims for purposes of determining whether the
               13          requisite jurisdictional minimum is met. Lowdermilk v. U.S. Bank Nat'l Assoc., 479.
               14          F.3d 997, 1000 (9th Cir. 2007); Kroske, 432 F.3d at 980; Galt G/S v. JSS Scandinavia,
               15          142 F.3d 1150, 1156 (9th Cir. 1998) (“[W]here an underlying statute authorizes an
               16          award of attorneys’ fees, either with mandatory or discretionary language, such fees
               17          may be included in the amount in controversy.”).
               18                47.     Plaintiff’s Complaint alleges violations of the FEHA, which authorizes
               19          an award of reasonable attorneys’ fees to a prevailing plaintiff. Cal. Gov. Code
               20          §12965(b).   While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is
               21          reasonable to assume that they could exceed a damages award. Simmons v. PCR
               22          Tech., 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (noting that “attorneys’ fees in
               23          individual discrimination cases often exceed the damages”).
               24                48.     Any estimate of attorney’s fees includes fees over the life of the case,
               25          not just the fees incurred at the time of removal. Fritsch v. Swift Transportation Co.
               26          of Arizona, 899 F.3d 785 (9th Cir. 2018). “Recent estimates for the number of hours
               27          expended through trial for employment cases in [the Central District of California]
               28          have ranged from 100 to 300 hours. Therefore, 100 hours is an appropriate and
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 15.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 16 of 17 Page ID #:16



                  1        conservative estimate. Accordingly, attorneys’ fees in [an employment discrimination
                  2        case alleging wrongful termination] may reasonably be expected to equal at least
                  3        $30,000 (100 hours x $300 per hour).” Sasso v. Noble Utah Long Beach, LLC, Case
                  4        No. CV 14-09154-AB (AJWx), 2015 U.S. Dist. LEXIS 25921, at *12 (C.D. Cal.
                  5        March 3, 2015) (citations omitted). In fact, the attorneys’ fees alone through trial of
                  6        any cause of action would likely exceed $200,000 and could be many times that
                  7        amount. See Flannery v. Prentice, 26 Cal.4th 572 (2001) (upholding an award of
                  8        attorneys’ fees under the FEHA for $1,088,231); see also Zissu v. Bear, Stearns &
                  9        Co., 805 F.2d 75 (2d Cir. 1986) (upholding award for attorney’s fees in the amount of
               10          $550,000). Thus, Plaintiff’s attorneys’ fees add, at the least, $30,000 to the amount in
               11          controversy, and in some cases, over $500,000.
               12                49.    Therefore, based on the foregoing, a preponderance of the evidence
               13          demonstrates that the amount in controversy exceeds the jurisdictional minimum of
               14          $75,000, exclusive of interest and cost. Specifically, based on the aforementioned
               15          conservative figures, Defendants estimate the amount in controversy to be at least
               16          $130,000 ($50,000 economic damages + $25,000 emotional distress + $25,000
               17          punitive damages + $30,000 attorneys’ fees). See, e.g., Akers v. County of San Diego,
               18          95 Cal.App.4th 1441, 1445 (2002) (affirming judgment of $150,000 plus $249,245 in
               19          attorneys’ fees in a matter alleging pregnancy discrimination and retaliation).
               20                Other Relief.
               21                50.     Plaintiff’s Complaint also seeks “such other and further relief as the
               22          court deems just and proper.” Compl., Prayer for Relief, ¶ 7. Although uncertain in
               23          amount, this open-ended relief sought by Plaintiff only serves to increase the amount
               24          in controversy. See, Lewis v. Exxon Mobil Corp., 348 F. Supp. 2d 932, 932-43 (W.D.
               25          Tenn. 2004) (the “open-ended” relief sought by plaintiff, who prayed for “judgment to
               26          be determined by a jury, for all incidental, consequential, compensatory and punitive
               27          damages” established that his case met the amount in controversy requirement even
               28          though he pled in the complaint that he did not assert a claim in excess of $75,000).
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 16.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                           Case 5:20-cv-01695 Document 1 Filed 08/21/20 Page 17 of 17 Page ID #:17



                  1                 51.         Because it is facially apparent from the Complaint and as set forth
                  2        above, Defendants have met their burden of establishing by a preponderance of the
                  3        evidence that the amount in controversy exceeds the jurisdictional minimum of
                  4        $75,000.
                  5                                 NOTICE TO PLAINTIFF AND STATE COURT
                  6                 52.         Immediately following the filing of this Notice of Removal in the
                  7        United States District Court for the Central District of California, Eastern Division,
                  8        Defendants will arrange for notice of such filing to be given by the undersigned to
                  9        Plaintiff’s counsel of record, and for a copy of the Notice of Removal to be filed with
               10          the Clerk of the San Bernardino County Superior Court. Maoz Decl., ¶ 10.
               11                   WHEREFORE, having provided notice as required by law, the above-entitled
               12          action should be removed from the San Bernardino County Superior Court to this
               13          honorable District Court.
               14          Dated:             August 21, 2020             LITTLER MENDELSON, P.C.,
               15
               16                                                         /s/ David S. Maoz
                                                                          BRANDIE N. CHARLES
               17                                                         DAVID MAOZ
                                                                          Attorneys for Defendants
               18                                                         AMAZON DEVELOPMENT CENTER
                                                                          U.S, INC., and AMAZON.COM
               19                                                         SERVICES LLC (formerly known as
                                                                          AMAZON.COM SERVICES, INC.
               20                                                         formerly known as GOLDEN STATE
                                                                          FC, LLC)
               21
               22          4815-9302-4710.1 090069.1337


               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                     17.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
